Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S REASONS FOR ALLOWANCE
	As stated in applicant’s arguments filed on Nov. 8, 2021, all the rejected claims have been cancelled.  Claim 10 was previous indicated as being allowable since the allowable subject matter of claim 12 was incorporated into claim 10.  
	The cited references disclose the exposure method using the exposure device comprising exposure light source and an optical-path assembly configured to guide light to an exposing position, the optical-path assembly comprising a light valve array, and the method comprising acquiring an exposure compensating parameter and adjusting reflectivity or transmittance of the light valve array.  However, none of the prior art of record teaches or discloses wherein acquiring of the exposure compensating parameter comprises:  obtaining a test pattern of critical dimension; getting a distribution matrix of the critical dimension based on the test pattern; and calculating compensating factor matrix from a target dimension matrix and the distribution matrix of the critical dimension to function as the compensating parameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        November 15, 2021